Counsel for the respondent have filed a petition for rehearing herein. They predicate their petition on one ground, viz., that which relates to the action of the Court in passing upon the question in reference to the industrial policy on the life of James Alfred Hyder, in the sum of $648.00, the amount of which policy was paid to the respondent after the death of James Alfred Hyder.
The opinion states that the record does not disclose that the appellant had made any exception to the action of the Court relating to this matter, and intimates a doubt whether the Court should consider it.
The petition for rehearing presents matters pertinent to this issue which were not included in the record because appellant made no contention thereabout.
The matter may be arranged without a rehearing by eliminating from the opinion that part to which the petition relates.
Therefore, it is ordered that there be stricken from the opinion filed in this case the 24th of February, 1937, the following: *Page 123 
On page 21, strike out all on that page beginning with the words, "One other question remains to be considered." Strike out all of page 22, and page 23, down to and including the words, "other reasons given herein."
The opinion as thus amended is declared to be the opinion of the Court.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM, BAKER and FISHBURNE concur.